               Case 5:16-cr-00264-LHK Document 14
                                      Document  15Filed  03/27/20
                                                     Filed        Page
                                                           03/31/20    3 of13of 1
                                                                     Page




 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE NORTHERNDISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11
      UNITED STATES OF AMERICA,                          No. CR 16–0264 LHK (SVK)
12
                     Plaintiff,                          ORDER SHORTENING TIME
13
             v.                                          [MODIFIED]
14
      YSAURO LARA-VARGAS,
15
                     Defendant.
16
17
18          GOOD CAUSE APPEARING, the Court hereby GRANTS the request of Ysauro Lara-

19   Vargas to hear his motion for reconsideration of the order of detention on shortened time, and

20   HEREBY ORDERS that the motion shall be heard on Thursday, April 2nd at 10 a.m. on the

21   consolidated, telephonic duty calendar.

22          The government’s opposition brief is due on April 1, 2020; there will be no reply brief.
23

24          IT IS SO ORDERED.

25   Dated: March 31, 2020
                                                  THE HONORABLE SUSAN VAN KEULEN
26                                                United States Magistrate Judge
26
27
     REQ. FOR ORDER SHORTENING
     TIME; ORDER MODIFIED                            3
     NO. CR 16-0264 LHK (SVK)
